DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ledet (US 8892129).
Ledet discloses in reference to claim:

2.    (New) A fragrance management apparatus 100, comprising: a non-volatile memory (710); and
a controller (on device 103) configured to execute instructions stored on the non-volatile memory to perform operations comprising: 

(32)    Using location-based services, the application is aware of the location 
of the mobile device, and by communicating with an advertisement server, the 
application is also aware of establishments that have contracted to deliver 
mobile advertisements through the application.  As the user nears a local 
coffee shop establishment, the application becomes aware that the user is near 
an entity in which mobile advertisements can be delivered through the 
application.  The application queries an advertisement server 120 and receives 
a response indicating that the advertisement allows a thermal change in the 
current operating condition of the device (i.e., cold to hot, or hot to cold, 
etc.), as well as triggering a scent element in the mobile device.  Please see 
FIG. 4 below for a detailed description of the messaging between the 
application of the current invention and the application server. 

	Note that the users device sends location data to the management apparatus, which in response to said location data, sends a control signal to the user device to actively dispense a fragrance. 


3.    (New) The fragrance management apparatus of claim 2, wherein the control data is unique to a first user as designated by a first user ID.  Note that location data generated by the user device is unique to the user device and has attached to it a user ID.



5.    (New) The fragrance management apparatus of claim 4, wherein the geofence is derived from a graphical overlay on the first user device. 
Example embodiments utilize location based services, more specifically, push location based 
advertising, to alert the application server  that a mobile device has entered a domain of an advertising entity and that an advertisement needs to be served to the user.  The location based services integrate an application with a geographic location. 
 
(35)    Mobile devices combine LBS with mapping functionality on the device.  In order for LBS to be active on the mobile device 103, location services must be active on the device.  This allows the mobile device 103 to synchronize with location satellites which provide location data from the geolocation service.


6.    (New) The fragrance management apparatus of claim 4, wherein the receiving the geolocation data from the first user device is in response to the first user device being within the geofence (domain).
Example embodiments utilize location based services, more specifically, push location based 
advertising, to alert the application server  that a mobile device has entered a domain of an advertising entity and that an advertisement needs to be served to the user.  


	Note claim 7 is interpreted to read as comparing the location of the user device to the  defined domain of the system. See claim 5 above. 

8.    (New) The fragrance management apparatus of claim 7, comprising: 
in response to receiving the geo-location data from the first user device, determining if a second user device of a second user with a second user ID is also within the geofence; and in response to the second user device being within the geofence, maintaining dispensing the fragrance at the scent dispenser consistent with the second user ID. 
	Note that the system 100 of Ledet operates independently in response to each user within the domain (geofence), and therefore reads on the claim if two users are within the domain. 

9.    (New) The fragrance management apparatus of claim 4, further comprising: registering an event 400 with an operating system of the first user device designating a transmission to the fragrance management apparatus in response to the first user device being beyond the geofence 380.

    PNG
    media_image1.png
    1080
    954
    media_image1.png
    Greyscale


10.    (New) The fragrance management apparatus of claim 9, wherein in response to the first user device being beyond the geofence 380, transmitting the control data to cease dispensing the fragrance from the scent dispenser 410.


11. (New) The fragrance management apparatus of claim 2, wherein the geo-location data is based on Global Positioning System (GPS) data. Several examples can be used to find the location of the subscriber and are described below, for example, the simple and standard solution is 
GPS-based LBS.
Regarding claims 12-21
See Claims 2-11, mutatis mutandis
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761